Case 16-06712        Doc 69     Filed 12/31/18     Entered 12/31/18 17:20:33          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 06712
         Kenneth Neeley
         Tonya Byrd-Neeley
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 02/29/2016.

         2) The plan was confirmed on 04/21/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/20/2017, 09/14/2017, 11/30/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 02/17/2017, 09/21/2017, 08/16/2018.

         5) The case was Dismissed on 10/18/2018.

         6) Number of months from filing to last payment: 32.

         7) Number of months case was pending: 34.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-06712             Doc 69         Filed 12/31/18    Entered 12/31/18 17:20:33                Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                    $4,459.21
           Less amount refunded to debtor                                $240.88

 NET RECEIPTS:                                                                                            $4,218.33


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,047.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $171.33
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $4,218.33

 Attorney fees paid and disclosed by debtor:                         $350.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 77th St Depo                            Unsecured         633.00           NA              NA            0.00       0.00
 77th St Depot Federal Credit Union      Unsecured      4,547.00       7,044.65        7,044.65           0.00       0.00
 ACL, INC                                Unsecured          89.67           NA              NA            0.00       0.00
 Advocate South Suburban Hospital        Unsecured      1,500.00            NA              NA            0.00       0.00
 AMERICAN FINANCIAL CRE                  Unsecured         119.00           NA              NA            0.00       0.00
 AMERICAN FINANCIAL CRE                  Unsecured          64.00           NA              NA            0.00       0.00
 American InfoSource LP                  Unsecured         217.82           NA              NA            0.00       0.00
 AmeriCash Loans LLC                     Unsecured           0.00      1,387.23        1,387.23           0.00       0.00
 Americredit Financial Ser Inc           Unsecured     10,163.98     10,019.97        10,019.97           0.00       0.00
 AT&T Uverse                             Unsecured           0.00           NA              NA            0.00       0.00
 Burdyke Investment Management           Unsecured           0.00      2,360.00        2,360.00           0.00       0.00
 CACH LLC                                Unsecured         390.18           NA              NA            0.00       0.00
 Charter Fitness                         Unsecured         170.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured         400.00        738.00          738.00           0.00       0.00
 COMENITY BANK/CARSONS                   Unsecured         401.00           NA              NA            0.00       0.00
 Cook County Treasurer                   Unsecured      4,600.00         224.70          224.70           0.00       0.00
 Creditonebnk                            Unsecured         631.00           NA              NA            0.00       0.00
 Creditors Collection B                  Unsecured          95.00           NA              NA            0.00       0.00
 Debt Recovery Solutions                 Unsecured         265.88           NA              NA            0.00       0.00
 Department Of Education                 Unsecured     13,777.00     68,846.18        68,846.18           0.00       0.00
 Falls Collection Service                Unsecured          90.00           NA              NA            0.00       0.00
 Fifth Third Bank                        Unsecured         390.00           NA              NA            0.00       0.00
 Fifth Third Bank                        Unsecured           0.00           NA              NA            0.00       0.00
 First Premier Bank                      Unsecured         429.00           NA              NA            0.00       0.00
 Great American Finance Company          Unsecured      1,334.83            NA              NA            0.00       0.00
 Great Lakes Specialty Finance           Unsecured           0.00           NA              NA            0.00       0.00
 IC Systems                              Unsecured           0.00           NA              NA            0.00       0.00
 Illinois Bell Telephone Company         Unsecured         924.41        924.41          924.41           0.00       0.00
 Illinois Dept of Revenue 0414           Priority          382.00           NA              NA            0.00       0.00
 Illinois Tollway                        Unsecured      2,800.00     27,162.25        27,162.25           0.00       0.00
 Integrity Solutions Services, INC       Unsecured           0.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-06712              Doc 69    Filed 12/31/18    Entered 12/31/18 17:20:33               Desc        Page 3
                                                      of 4



 Scheduled Creditors:
 Creditor                                          Claim         Claim         Claim        Principal       Int.
 Name                                    Class   Scheduled      Asserted      Allowed         Paid          Paid
 Jefferson Capital Systems LLC       Unsecured         827.00        827.08        827.08           0.00        0.00
 Jefferson Capital Systems LLC       Unsecured         512.16        512.16        512.16           0.00        0.00
 Kaplan University                   Unsecured           0.00           NA            NA            0.00        0.00
 MB Financial                        Unsecured           0.00           NA            NA            0.00        0.00
 Mcsi Inc                            Unsecured         200.00           NA            NA            0.00        0.00
 Mcsi Inc                            Unsecured         150.00           NA            NA            0.00        0.00
 NCB Management Services Inc         Unsecured           0.00           NA            NA            0.00        0.00
 NCEP LLC                            Unsecured           0.00           NA            NA            0.00        0.00
 NCEP LLC                            Unsecured     17,898.57     13,464.93     13,464.93            0.00        0.00
 PERSONAL FINANCE                    Unsecured      2,292.71            NA            NA            0.00        0.00
 Personal Finance Company            Unsecured           0.00           NA            NA            0.00        0.00
 Phillips & Cohen Associates, Ltd.   Unsecured           0.00           NA            NA            0.00        0.00
 PNC Bank                            Unsecured           0.00           NA            NA            0.00        0.00
 PNC Bank                            Unsecured         373.00           NA            NA            0.00        0.00
 PNC Bank                            Unsecured         653.00           NA            NA            0.00        0.00
 Portfolio Recovery Associates       Unsecured         457.00        457.00        457.00           0.00        0.00
 Premier Bankcard                    Unsecured         527.90           NA            NA            0.00        0.00
 Premier Bankcard                    Unsecured           0.00           NA            NA            0.00        0.00
 Progressive Finance                 Unsecured      1,700.00            NA            NA            0.00        0.00
 Resurgent Capital Services          Unsecured         631.00        631.29        631.29           0.00        0.00
 Santander Consumer USA              Unsecured           0.00           NA            NA            0.00        0.00
 Select Portfolio Servicing          Secured      300,000.00            NA            NA            0.00        0.00
 Stellar Recovery Inc                Unsecured           0.00           NA            NA            0.00        0.00
 The CBE Group, Inc                  Unsecured           0.00           NA            NA            0.00        0.00
 US Cellular                         Unsecured           0.00           NA            NA            0.00        0.00
 Webbank-Fingerhut                   Unsecured           0.00           NA            NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                  Claim           Principal                Interest
                                                                Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                           $0.00                $0.00                $0.00
       Mortgage Arrearage                                         $0.00                $0.00                $0.00
       Debt Secured by Vehicle                                    $0.00                $0.00                $0.00
       All Other Secured                                          $0.00                $0.00                $0.00
 TOTAL SECURED:                                                   $0.00                $0.00                $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                                $0.00                $0.00                $0.00
        Domestic Support Ongoing                                  $0.00                $0.00                $0.00
        All Other Priority                                        $0.00                $0.00                $0.00
 TOTAL PRIORITY:                                                  $0.00                $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                               $134,599.85                 $0.00                $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-06712        Doc 69      Filed 12/31/18     Entered 12/31/18 17:20:33            Desc      Page 4
                                                   of 4



 Disbursements:

         Expenses of Administration                             $4,218.33
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                       $4,218.33


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
